Citation Nr: 1645229	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  11-29 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for the residuals of a head injury, claimed as a concussion or a traumatic brain injury (TBI). 

2.  Entitlement to service connection for the residuals of a head injury, claimed as a concussion or a traumatic brain injury (TBI).

3.  Entitlement to nonservice-connected pension.


REPRESENTATION

Veteran represented by:	J. Robert Surface, Attorney At Law


WITNESSES AT HEARING ON APPEAL

Veteran and a witness


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from February 1974 to July 1974 and on active duty from August 1978 to March 1979. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In March 2013, the Veteran testified at a Travel Board hearing at the RO before a Veterans Law Judge (VLJ).  A transcript of that proceeding is of record.  In an August 2016 letter, the Veteran was informed that the VLJ who presided at the hearing is no longer employed by the Board.  The Veteran was offered the opportunity to appear at another hearing before a different VLJ, but the Veteran's representative waived that opportunity in a letter received at the RO in September 2016.  

In July 2014, the Board remanded the case to the RO for further development and adjudicative action.

In a September 2016 submission, the Veteran requested that his claim be advanced on the Board's docket due to financial hardship.  Appeals must be considered in docket number order, but may be advanced if sufficient cause is shown.  See 38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).  Sufficient cause includes advanced age (defined as 75 years or more), serious illness, severe financial hardship, or administrative error resulting in a significant delay.  The Veteran submitted evidence of collection actions pursuant to nonpayment of child support and an overdue U.S. Department of education account.  That evidence fails to reflect the severe financial distress that would necessitate considering the Veteran's claim before other Veterans' claims, such as evidence of foreclosure, eviction proceedings, or bankruptcy.  The Board concludes that this evidence does not rise to the level of "severe financial hardship" contemplated by the rules governing the order of consideration of appeals.  See 38 C.F.R. § 20.900(c) (2015).  The motion to advance the claim on the Board's docket is denied.

The issue entitlement to service connection for residuals of a head injury and entitlement to nonservice-connected pension are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a rating decision of September 1979, the RO denied service connection for residuals of a head injury based on the fact that no residuals were shown at the time of the separation examination.  The RO confirmed the decision in November 1980 and after the Veteran was notified of the adverse determination, he did not appeal the rating decision and no new and material evidence was submitted within the applicable appeal period.  

2.  Since the final November 1980 decision, in correspondence received in September 2016, the Veteran's representative submitted additional evidence related to an unestablished fact necessary to substantiate the claim.  


CONCLUSIONS OF LAW

1.  The November 1980 RO decision, which denied the Veteran's claim of entitlement to service connection for residuals of a head injury, became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2015).

2.  The additional evidence presented since the November 1980 RO decision is new and material, and the claim for service connection for residuals of a head injury is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Claim to Reopen

By way of background, the Board notes that the RO denied the claim for entitlement to service connection for residuals of a head injury in a September 1979 decision.  In September 1980, the Veteran submitted a statement offering to furnish new medical records and requesting another VA examination.  The Veteran failed to report for a scheduled VA examination in September 1980 and no new medical records were obtained, so the RO denied the Veteran's claim again in a November 1980 correspondence.  The Veteran failed to appeal either decision, and the November 1980 decision became final.  

Although the prior decision became final, a claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Whether or not the RO reopened a claim is not dispositive, as it is the Board's responsibility to consider whether it is proper for a claim to be reopened.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Evidence is presumed credible for the purposes of reopening a claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating a claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

If new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  38 C.F.R. § 3.156(b).  VA is required to determine whether evidence received during the appeal period is new and material.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  If new and material evidence is found during this period, the decision does not become final.  Id.  

Since the RO's previous final denial in November 1980, the Veteran's representative submitted a copy of a private psychiatric evaluation from June 2016.  This psychiatric evaluation included an opinion on the relationship between the Veteran's in-service injury and his current mental problems.  For the limited purposes of deciding whether to reopen the Veteran's claim, the credibility of this opinion is presumed.  Justus, 3 Vet. App. at 513.  Because a nexus opinion has been offered which evaluated the Veteran's head injury, the Board concludes that this newly received evidence is not cumulative of the record at the time of the November 1980 decision with respect to the issue of service connection for residuals of a head injury, and it raises a reasonable possibility of substantiating the Veteran's claim.  See Shade, 24 Vet. App. at 110.  As such, the evidence received since the November 1980 RO decision constitutes new and material evidence and the claim must be reopened.  38 C.F.R. § 3.156.



ORDER

New and material evidence having been received, the claim of entitlement to service connection for residuals of a head injury is reopened, and to this extent only, the appeal is granted.


REMAND

The Veteran seeks service connected for residuals of a head injury sustained in service.  He asserts that he was involved in a motor vehicle accident during service and that his subsequent symptoms, including migraines and mental health issues, are a direct result of this head injury.  He also asserts that he is entitled to a nonservice-connected pension. 

The Board finds that the Veteran's claims must be remanded for compliance with the July 2014 remand directives.  The Veteran submitted a June 2009 letter from the Social Security Administration (SSA) explaining that he had been mistakenly given two Social Security Numbers (SSNs).  SSA instructed the Veteran to use only the valid SSN and discontinue use of the invalid SSN.  Yet the Veteran's claims file is associated with the invalid SSN.  This has caused confusion for the Veteran's claim and the Veteran reiterated at the March 2013 hearing that care should be exercised when obtaining records due to this issue.  Also at the hearing, the Veteran testified that he had sought disability benefits from the Social Security Administration (SSA).  The Board directed the RO to obtain records of the Veteran's application in the July 2014 decision, as those records are potentially relevant to the Veteran's claims.  The RO failed to obtain any records of the Veteran's application.  However, the request indicates that the RO used the invalid SSN when it failed to obtain any records from SSA.  A remand of both issues on appeal is necessary to ensure that SSA records are obtained.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).


Residuals of a Head Injury

The Veteran claims entitlement to service connection for residuals of head injury he sustained while in service.  The Veteran's service treatment records (STRs) indicate that he was involved in a motor vehicle accident in September 1978.  An STR from ten minutes after the Veteran's accident indicates that the Veteran did not pass out but was dizzy.  Another record indicates that the Veteran was conscious and well oriented.  An October 1978 summary of the Veteran's treatment indicates that the Veteran was admitted to the hospital complaining of back pain on the night of the accident.  He continued to complain of back pain until his release, but the treatment summary does not mention treatment for a concussion or residuals of a head injury.  However, the Veteran did complain of headaches and nosebleeds at treatment in November 1978.  

The Veteran's representative submitted a copy of a private psychiatric examination conducted in June 2016.  That private psychiatric examiner was not provided a copy of the Veteran's STRs or claims file.  The Veteran told the private psychiatric examiner that he was knocked unconscious during the September 1978 accident and was subsequently in a coma for days or weeks.  The private examiner stated, "Medical records were not available but I would be surprised if they did not support his version of events - particularly a prolonged hospitalization at the end of his military service."  Because the private psychiatric examiner's opinion is based on an incomplete record, a new examination is necessary.  

The Board recognizes that the RO attempted to schedule the Veteran for multiple VA examinations.  The Board realizes that the duty to assist is not a one way street, and the Veteran has a duty to cooperate with future VA examinations.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159 (c)(1); Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (noting that VA's duty to assist is not a "one-way street" and that a claimant has a duty to cooperate with VA in developing supporting evidence).  However, as the Veteran's claim is being remanded for other reasons, the Board finds that the RO should make one more attempt to schedule the Veteran for a VA examination to evaluate his head injury claim.  

Since the claims file is being returned it should be updated to include any VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, and obtain the treatment records identified by the Veteran.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  Ensure that any records requests or authorizations contain both Social Security Numbers associated with the Veteran, including the number identified in the June 2009 letter from the Social Security Administration.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Contact the Social Security Administration for the purpose of obtaining all additional medical records relied upon and any final decision made in conjunction with the Veteran's claim for disability benefits.  Ensure that records responsive to both the Veteran's Social Security Numbers are requested.  All such available documents should be associated with the claims folder.  Any negative responses must be documented.  

3.  After the above development has been completed and all records associated with the claims file, the Veteran must be afforded a VA examination to determine the nature and etiology of any head injury residuals and/or traumatic brain injury (TBI) that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file, including a copy of this remand, should be provided to the examiner in connection with the examination, and the examiner should indicate that the Veteran's records have been reviewed.  The examiner should specifically note review of the service treatment records from 1978 indicating the Veteran was involved in a motor vehicle accident and June 2016 private psychiatric examination.

Based on a review of the Veteran's claims file, and after a thorough examination, the examiner is asked to:

(a) Identify whether it is at least as likely as not that any diagnosed head injury residuals and/or TBI is causally or etiologically related to the Veteran's active duty service, to specifically include the documented motor vehicle accident in 1978.

(b) If it is determined that the Veteran has a TBI that is related to service, indicate whether any of his current psychiatric symptoms are related to his head injury residuals and/or TBI.

The examiner should consider and discuss the Veteran's subjective history as well as the pertinent medical evidence of record.  The examiner must provide a rationale for any opinions expressed and reconcile any contradictory evidence of record.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  

4.  After the above development has been completed, adjudicate the Veteran's claims.  If the benefits sought remain denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


